Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1121 Page 1 of 18
                                                                                         FILED
                                                                                  2021 AUG 10 AM 10:54
                                                                                        CLERK
                                                                                  U.S. DISTRICT COURT

                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


      MARTHA ELLIS,
                                                       ORDER GRANTING PLAINTIFF’S
            Plaintiff,                                 MOTION TO RECONSIDER

      v.
                                                       Case No. 2:17-cv-00245-JNP
      SALT LAKE CITY CORP., BRIAN DALE,
      KARL LIEB, and ROBERT McMICKEN,                  District Judge Jill N. Parrish

            Defendants.



                                            INTRODUCTION

            Before the court is a Motion to Reconsider Order (ECF No. 98) filed by Plaintiff Martha

  Ellis (“Ellis”). Ellis moves the court to amend the portion of its prior Order (ECF No. 87) that

  dismissed her Equal Protection claim, brought under 42 U.S.C. § 1983 (her Fourth Cause of

  Action), insofar as it was premised on her 2016 demotion from Battalion Chief to Captain. She

  urges the court to reinstate the claim. For the reasons set forth herein, the court GRANTS Ellis’s

  Motion.

                          BACKGROUND AND PROCEDURAL HISTORY 1

  I.        Ellis’s Exemplary Career

            Ellis resides in Salt Lake County, Utah. She had an exemplary career as a firefighter. She

  was employed by the Salt Lake City Fire Department (“SLCFD” or “Fire Department”) for twenty-




  1
      The court recited these facts in its prior order. See ECF No. 87 at 2–10.
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1122 Page 2 of 18




  two years until Defendant Salt Lake City Corp. (“the City”) terminated her employment on or

  about March 17, 2017. Ellis served as a Battalion Chief for seven years, from May 7, 2009 to May

  2016. As Battalion Chief, Ellis held the position of Fire Marshall from May 7, 2009 through

  October 17, 2014. She then held the position of Division Chief of Logistics and Emergency

  Manager and Fire Intelligence Liaison Officer from October 2014 to May 2016. Ellis was the first

  and only woman to attain the rank of chief officer with the SLCFD. She was also the most

  decorated female in the Fire Department, receiving a Golden Spanner Award in 1996, a Chief’s

  Certificate of Merit in 2005 and the Chief’s Recognition Medal in 2011. Ellis holds a Master’s

  Degree from the Naval Postgraduate School and earned a fellowship to Harvard University’s

  Senior Executives in State and Local Government Program.

  II.    Initial Failure to Promote and Report of Discrimination 2

         In 2009, when Ellis was ranked Battalion Chief and held the position of Fire Marshal, Ellis

  applied for a Deputy Chief position, which was just one rank above Battalion Chief. Fire Chief

  Kurt Cook (“Cook” or “Chief Cook”) passed her over for the promotion. Instead Defendants Karl

  Lieb (“Lieb”) and Brian Dale (“Dale”), fellow SLCFD Battalion Chiefs and both men, were

  promoted. Ellis complained to Chief Cook because she felt they were less qualified than she. Chief

  Cook responded that he planned to elevate her position, the Fire Marshal position, to an executive

  position if he could find funding for a third Deputy Chief position. He then appointed Ellis to the

  Executive Team. However, when Ellis applied for the third Deputy Chief position in 2012, she




  2
    These allegations are outside the four-year statute of limitations applied to § 1983 actions in the
  state of Utah, but are included for context. See Sheets v. Salt Lake Cty., 45 F.3d 1383, 1387 (10th
  Cir. 1995) (“[A] four-year statute of limitations under Utah Code Ann. § 78–12–25(3) governs
  § 1983 actions.”); see also Houck v. City of Prairie Vill., Kan., 166 F.3d 1221 (10th Cir. 1998).
                                                    2
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1123 Page 3 of 18




  was not promoted. Instead, Cook promoted Dan Walker, a less-qualified male co-worker, over

  Ellis. Ellis complained to Chief Cook, who later admitted that he had decided to promote Walker

  over Ellis before the candidate interviews had been conducted. Ellis reported the discrimination

  to Melissa Green (“Green”), the City’s Equal Employment Opportunity Program Manager in April

  2012. The Deputy Chief position was then terminated and replaced with an equivalent position

  titled the Assistant Chief of Operations. The City chose Battalion Chief McCarty (“McCarty”)

  over Ellis to fill the position. McCarty was sworn in on January 10, 2014.

  III.   Written Warning in February 2014

         On or about November 21, 2013, Chief Cook assigned Dale as Ellis’s supervisor. The

  following month Dale held an “expectations meeting” with Ellis. He gave no indication that her

  job performance was in question, but suggested that she had been too aggressive in an email to the

  Department Head of Engineering and that she should not communicate to Chief Cook directly, but

  needed to communicate through him or Lieb. No other Battalion Chiefs, all men, were subject to

  the same policy. Also during that meeting, Dale made several derogatory comments. Dale

  suggested that Ellis “throw tampons” at her employees if they got “whiney”; Dale referred to other

  women in the Fire Department as “bitches” and called them “bitchy.”

         On January 10, 2014, Dale and Ellis had another meeting where they discussed Ellis’s work

  and Dale’s expectations. Dale gave no indication that Ellis’s job performance was in question.

  However, during the meeting Dale made several additional comments that were derogatory, calling

  women “bitches” or “bitchy.” He told Ellis that other female employees were on his “radar” and

  instructed Ellis to discipline a female subordinate more harshly than a male subordinate.

         Shortly thereafter, Ellis left for the Naval Postgraduate School. On February 6, 2014

  (within a week of Ellis’s return), Dale issued Ellis a written warning. Dale claimed that during the
                                                   3
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1124 Page 4 of 18




  past three weeks (including the two weeks while Ellis was away at the Naval Postgraduate School),

  issues had been brought to his attention indicating that Ellis had violated department policies

  several months prior. Ellis did not receive any notice that her behavior was in question prior to her

  written warning. Her male colleagues often received prior warning. This was the first time that

  Ellis had ever been disciplined or written up in her entire tenure with the SLCFD. Dale made

  additional sexist remarks towards Ellis. Ellis rebuked Dale and complained to SLCFD Human

  Resources (“HR”) representative Sykes. Sykes did not follow up with Dale.

         Ellis was denied a meeting with Dale, Cook, Green, Sykes, and other HR representatives

  before her February 18, 2014 response to the written notice was due. In that response, Ellis noted

  that the written warning she received failed to comply with Salt Lake City disciplinary policies

  because she had not received prior notice of the conduct. She also discussed Dale’s inappropriate

  comments and suggested that the warning was an effort by Dale and Lieb to continue to deny her

  promotions. She also noted that Sykes had been fully informed of Dale’s comments but had failed

  to take action.

         On February 25, 2014, Dale told Ellis that he would not rescind the warning. On or about

  March 5, 2014, Ellis met with Sykes to discuss Dale’s behavior. Sykes did not take action or report

  Dale to the City. However, in a March 12, 2014 training meeting, Sykes emphasized the

  importance of documenting, counseling, and giving verbal warnings prior to written warnings.

  Sykes represented that only criminal conduct would warrant a written warning without a prior

  verbal warning.

  IV.    Third Failure to Promote

         In September 2014, Ellis applied for a position as the Assistant Chief of Administration.

  Again, SLCFD passed over Ellis at the recommendation of Dale and Lieb. That position instead
                                                   4
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1125 Page 5 of 18




  went to a less experienced and less educated male co-worker, Rusty McMicken (“McMicken”).

  Ellis met with Cook, Dale, and Lieb to discuss their choice. They informed her that they did not

  hire her because she had not demonstrated sufficient humility during her interview and because

  she lacked experience. Ellis told Cook she believed that they were treating her unfairly because of

  her gender. Cook said that was “bullshit” and that she should stop trying to play the victim.

         Immediately following McMicken’s promotion, Ellis was removed from her position as

  the Fire Marshal and reassigned as Division Chief over Logistics. Practically speaking, the

  reassignment was a demotion. Additionally, rather than reporting to Dale, Ellis was now required

  to report to Assistant Chief McMicken who himself reported to Dale.

  V.     Charge of Discrimination and Subsequent Treatment

         On November 25, 2014, Ellis filed a charge of gender discrimination and retaliation with

  the Equal Employment Opportunity Commission (“EEOC”). Ellis identified the above-mentioned

  instances of discrimination including: (1) Dale’s sexist comments to Ellis and other women in the

  Fire Department; (2) Dale’s written warning; and (3) Ellis’s failure to receive promotions in 2012

  and 2014. Ellis also reported that the Department had retaliated against her because she reported

  the gender discrimination to the City. The City became aware of the charge no later than January

  26, 2015.

         Ellis alleges that after filing her charge, she was denied professional growth and

  networking opportunities, her performance was unduly scrutinized, she was subjected to harsher

  discipline than her male counterparts, and her reputation suffered. In January, February, and March

  of 2015, McMicken, Lieb, and Dale excluded her from meetings, conferences, and other training

  programs that her peers attended. They also accused her of failing to complete tasks that she had



                                                   5
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1126 Page 6 of 18




  not been assigned. On March 16, 2015, Ellis amended her EEOC charge to include this subsequent

  treatment.

         After her amendment, Ellis alleges that McMicken, Dale, and the Fire Department

  continued to discriminate and retaliate. They excluded her from conversations regarding areas

  within her purview, including the wildlands preparation project for wildfire season. McMicken

  prohibited Ellis from communicating with senior staff members but did not place similar

  restrictions on male Battalion Chiefs. Ellis was also prohibited from bringing support staff to

  meetings while other administrators, who were all men, were not.

         On April 7, 2015, Cook announced his retirement effective April 30, 2015. On April 27,

  2015, McMicken hand delivered to Ellis a Pre-Determination Hearing Notice informing her the

  department was considering disciplinary action (“April 27 Notice”). The notice was not preceded

  by any complaints of Ellis’s performance. Ellis believed that the disciplinary action was fabricated

  to interfere with her possible promotion. On April 28, 2015, Ellis applied for the Chief position by

  submitting her application to Mayor Becker and his chief of staff, David Everett, and requesting a

  meeting. Everett responded that a new Fire Chief had already been selected and that “given [her]

  pending EEO claims . . . meeting with the Mayor directly is not advisable.”

         On May 4, 2015, Mayor Becker appointed Deputy Chief Dale as the new Fire Chief. Ellis

  alleges she was not considered because of her pending EEOC complaint. Although Dale’s position

  as Deputy Chief was left open, Dale and Lieb chose to leave it vacant.

         On May 5, 2015, Ellis had her predetermination hearing. McMicken was chosen to evaluate

  Ellis’s response to the April 27 Notice even though he had been the one who charged her with

  misconduct. That same day, Ellis amended her EEOC complaint for a second time, including the

  April 27 Notice and describing the worsening treatment at work.
                                                   6
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1127 Page 7 of 18




         On June 4, 2015, Dale upheld the April 27 Notice and Ellis was suspended for two days

  without pay. Ellis timely appealed her suspension. It was considered and upheld by Lieb, one of

  the individuals cited in Ellis’s internal complaint and in her EEOC charge.

  VI.    The City’s Response

         The City’s counsel participated in the May 5, 2015 predetermination hearing. Although

  Ellis reported discrimination and harassment during that hearing, the City took no action in

  response. On March 17, 2015, Green responded to Ellis’s February 2014 response to her written

  warning and informed Ellis that her allegations did not constitute violations of the City Harassment

  Prevention Policy. Ellis provided Green with additional information on May 22, 2015. On June 2,

  2015, the Mayor issued a statement in an article on Ellis’s case describing her claims as unfounded.

  In July 2015, Ellis provided additional information to Green.

         Other individuals filed complaints on Ellis’s behalf. On August 3, 2015, Union President

  Steve Hoffman filed a complaint with the City because he had heard Dale say multiple times in

  public forums that he did not like Ellis, that he thought she was a “bitch,” and that he was going

  to hold her accountable. On August 31, 2015, Brittany Blair also reported to Green that Dale had

  called Ellis a bitch in a meeting. On September 1, 2015, Ellis participated in a seven-hour interview

  with Green. On October 20, 2015, Sarah Bohe, Ellis’s office facilitator reported to Green that Dale

  had called Ellis a “fucking bitch.” In November 2015, Green completed her investigation and

  found that Ellis’s reports of gender discrimination and retaliation were unsubstantiated.

  VII.   Ellis’s Demotion

         Following the conclusion of the investigation, Dale, Lieb, and McMicken continued to

  direct critical and demeaning comments toward Ellis. Dale continued to refer to Ellis as a “fucking

  bitch.” Dale and Lieb excluded Ellis from participating in an all-girls fire camp for the Girl Scouts
                                                   7
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1128 Page 8 of 18




  of Utah, even though Ellis sat on the board of the Girls Scouts of Utah. In November 2015, Dale’s

  assistant accused Ellis of creating a hostile work environment. Also in November, Dale, Lieb, and

  McMicken tried to reassign one of Ellis’s subordinates to a different Battalion Chief, instructing

  her not to inform Ellis of the change.

         In January 2016, Ellis applied for a position as Operations Assistant Chief. McMicken,

  Lieb, and McCarty conducted the interviews. They passed over Ellis for promotion. That position

  instead went to a less-qualified male applicant who had completed no higher education.

         On March 16, 2016, McMicken issued Ellis another Pre-Determination Hearing Notice

  (“March 16 Notice”), informing her that she was being placed on paid administrative leave while

  the City considered disciplinary action against her based on an alleged lack of engagement, lack

  of ownership of responsibility, inability to follow instructions, and lack of respect for the chain of

  command. Upon receipt of the notice, Ellis was escorted from the building in front of her

  coworkers and instructed not to speak with anyone about the disciplinary proceedings. False

  rumors started in the office that Ellis had been suspended due to substance abuse in her office.

         Ellis requested a meeting with Mayor Biskupski on or about March 30, 2016. Ellis provided

  the mayor with details of the conduct by the Fire Department and by Green. Mayor Biskupski said

  she would have Julio Garcia, her director of Human Resources, investigate. Ellis gave Garcia audio

  recordings of Dale calling female employees “bitches” and “bitchy.” On April 19, 2016, Garcia

  responded to Ellis and informed her via email that although the recordings included a tone and

  language that was inappropriate, there was no evidence that the action taken against her was

  retaliatory or based on her membership in a protected class.

         On April 11, 2016, the City held Ellis’s predetermination hearing regarding the March 16

  Notice. McMicken and Lieb were present and acted as the deciding officials for the SLCFD. On
                                                    8
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1129 Page 9 of 18




  May 3, 2016, Lieb and McMicken upheld the March 16 Notice and demoted Ellis from Battalion

  Chief to Captain.

          On or about May 27, 2016, Chief Dale announced his retirement effective October 1, 2016.

  On or about July 8, 2016, Ellis amended her EEOC Charge again. She reported that the City had

  passed her over for the January promotion, that Dale, Lieb, and McMicken continued to make

  disparaging comments and that the Department had discriminated against her by demoting her.

          Following Ellis’s demotion, the Fire Department offered Ellis two options: continue to

  work for McMicken or go back to Operations as a station captain at Fire Station 12. Ellis chose

  Operations even though Ellis had not served in Operations for over 13 years and thus had not

  received any training regarding fire ground tactics or using first responder equipment. Because of

  a hand injury, Ellis went on FMLA leave starting May 13, 2016. During her leave, Ellis fell into a

  clinical depression and entered into unpaid medical leave. During her leave, the City gave the Fire

  Station 12 position to another person. On January 11, 2017, Ellis filed her amended complaint in

  state court, initiating this proceeding.

  VIII. Termination

          Ellis appealed her demotion to the Salt Lake City Civil Service Commission (“CSC”). The

  CSC held a two-day evidentiary hearing on February 1–2, 2017 and took the matter under

  advisement. During that period, Ellis requested additional unpaid leave. Instead the Fire

  Department ended Ellis’s leave and told her to return to work on March 1, 2017, or face

  termination. Ellis asked the City to consider her mental and physical health. The Fire Department

  refused to grant her a further extension, requiring her to return to work immediately. The

  Department’s refusal was contrary to how Cook and Dale had been treated during similar periods.



                                                  9
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1130 Page 10 of 18




         In light of the City’s refusal to extend Ellis’s unpaid leave, and its insistence that she return

  as a “swing” Captain, necessitating physical fitness, Ellis requested that she be placed in training

  and work part time. The City denied her request. She was given until March 8, 2017 to accept or

  decline. Ellis communicated with Lieb and the City regarding her requests for accommodation. On

  March 17, 2017, the City terminated her employment.

  IX.    Civil Service Commission Hearings

         On May 18, 2017, the CSC overturned Ellis’s May 2016 demotion. The CSC found that

  the allegations used to justify the demotion were not sustained by the record and that they appeared

  to be an attempt to manufacture misconduct and to justify disciplinary action when there were no

  performance issues. Although the CSC overturned her demotion, the City refused to reinstate Ellis

  to her position.

  X.     Procedural History

         Ellis filed her initial complaint in state court on October 27, 2016. She amended her

  complaint in the same court on January 11, 2017. The City removed the case to this court on March

  30, 2017. On April 21, 2017, Defendants filed a motion to dismiss Ellis’s Title VII claims against

  the Fire Department and several individual defendants and to dismiss Ellis’s Utah Protection of

  Public Employees Act claim. The court granted that motion on December 20, 2017. On January

  22, 2018, Ellis filed a Second Amended Complaint. On February 5, 2018, Defendant Salt Lake

  City filed a motion to dismiss Plaintiff’s first and second cause of action, which asserted violations

  of Title VII, and her sixth cause of action, which asserted violations of the Utah Open and Public

  Meetings Act. On August 14, 2018, the court granted in part and denied in part the motion to

  dismiss.



                                                    10
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1131 Page 11 of 18




         Ellis filed her Third Amended Complaint on October 31, 2018, asserting nine federal

  claims against the City, Dale, Lieb, and McMicken. Counts 1–3 assert violations of Title VII

  against the City and Counts 7–9 assert violations of the ADA. Counts 4–6 assert claims against

  the City for its alleged violations of the Equal Protection Clause under 42 U.S.C. § 1983: Count 4:

  Gender Discrimination in Violation of the Equal Protection Clause of the Fourteenth Amendment;

  Count 5: Retaliation in Violation of the Equal Protection Clause of the Fourteenth Amendment;

  and Count 6: Hostile Work Environment Harassment in Violation of the Equal Protection Clause

  of the Fourteenth Amendment. 3

         On January 4, 2019, the City moved to dismiss Counts 4–6 of Ellis’s Third Amended

  Complaint. See ECF No. 61. As a result, the court dismissed Ellis’s Fifth Cause of Action but

  declined to dismiss her Sixth Cause of Action. And while it did not dismiss her entire Fourth Cause

  of Action, the court dismissed it insofar as it was premised on her May 2016 demotion. The court

  allowed Ellis’s Fourth Cause of Action to proceed only insofar as it was based on three alleged

  instances in which she was denied promotion. See ECF No. 87 at 18–19. In the motion now before

  the court, Ellis requests that the court reinstate her Section 1983 claim for gender discrimination

  (Fourth Cause of Action) based on her 2016 demotion.




  3
   These claims are identical to the claims brought by Ellis under Title VII. But Ellis can bring both
  claims, so long as she states a claim under § 1983. “If a plaintiff can show a constitutional violation
  by someone acting under color of state law, then the plaintiff has a cause of action under Section
  1983, regardless of Title VII’s concurrent application.” Starrett v. Wadley, 876 F.2d 808, 814 (10th
  Cir. 1989).
                                                   11
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1132 Page 12 of 18




                                         LEGAL STANDARD

  I.      Rule 12(b)(6) Standard

          Dismissal of a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure is

  appropriate when a plaintiff fails to state a claim upon which relief can be granted. When

  considering a motion to dismiss for failure to state a claim, a court “accept[s] as true all well-

  pleaded factual allegations in the complaint and view[s] them in the light most favorable to the

  plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013).

  “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678,

  129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citation omitted). The complaint must allege more than

  labels or legal conclusions and its factual allegations “must be enough to raise a right to relief

  above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167

  L.Ed.2d 929 (2007).

  II.     Standard for Reconsidering Prior Order

          While a motion for reconsideration is not “specifically provided for” in the Federal Rules

  of Civil Procedure, see Lacefield v. Big Planet, No. 2:06-CV-844 DB, 2008 WL 2661127, at *1

  (D. Utah July 3, 2008), it is within this court’s “discretion to revise [its] interlocutory orders prior

  to entry of final judgment.” Anderson v. Deere & Co., 852 F.2d 1244, 1246 (10th Cir. 1988); see

  also FED R. CIV. P. 54(b) (explaining that any non-final order “may be revised at any time before

  the entry of a judgment.”). The court’s previous Order dismissing Ellis’s Section 1983 demotion

  claim was not a final judgment. Rather, it was an interlocutory order. Thus, the court construes

  Ellis’s motion to reconsider as “an interlocutory motion invoking [this court’s] general



                                                    12
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1133 Page 13 of 18




  discretionary authority to review and revise interlocutory rulings prior to the entry of final

  judgment.” Wagoner v. Wagoner, 938 F.2d 1120, 1122 n.1 (10th Cir. 1991).

                                             DISCUSSION

         Ellis argues that the court erred in dismissing her Section 1983 claim for violation of the

  Equal Protection Clause (her Fourth Cause of Action) that was premised on her May 2016

  demotion. Specifically, she argues that the court required her to plead the elements of a prima facie

  case in her Complaint and that this was in error. She further argues that even if it were necessary

  to allege a prima facie case in the complaint, she did so, and that the court misapplied the standard

  for a prima facie case of discriminatory demotion by requiring her to allege that she was replaced

  by a less qualified male colleague. The City responds that to prevail on an Equal Protection claim

  for discriminatory demotion, Ellis must show that she was treated differently from similarly

  situated employees. The City argues that she failed to do so because she failed to demonstrate how

  her demotion was related to her gender. The City further argues that the court was correct when it

  previously concluded that her demotions were “more appropriately characterized as Title VII

  claims for retaliation” than as Section 1983 employment discrimination claims.

         The parties had not previously briefed the specific issue of Ellis’s demotion and its viability

  as a Section 1983 claim. Having now been fully briefed on the issue, the court agrees with Ellis

  that it should amend its prior order and reinstate her Section 1983 claim insofar as it is premised

  on her demotion. As an initial matter, Ellis argues that she is not required to plead all the elements

  of a prima facie case of discriminatory demotion in order to survive a motion to dismiss. While

  this is true, see Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510–11 (2002), the court disagrees

  with Ellis’s characterization of its prior order. The court did not require Ellis to plead with

  specificity every element of a prima facie case. Rather, as explained in the prior order, when faced
                                                   13
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1134 Page 14 of 18




  with a motion to dismiss, courts are to “examine the first step of the McDonnell Douglas

  framework: the elements [Ellis] would need to establish to prove a prima-facie case of gender

  discrimination.” Morman v. Campbell Cty. Mem’l. Hosp., 632 F. App’x. 927, 933 (10th Cir. 2015)

  (citation omitted). “That is the only way to assess if her claim is, in fact, plausible.” Id. Thus, the

  court will look to the first step of the McDonnell Douglas framework in determining whether Ellis

  has stated a plausible claim for relief.

  I.      Elements of a Prima Facia Case of Discriminatory Demotion under Section 1983

          “The prima facie case is a flexible standard that may be modified to relate to different

  factual situations.” Randle v. City of Aurora, 69 F.3d 441, 451 n.13 (10th Cir. 1995) (citation

  omitted). Upon examination of the cases cited by the parties, some tension exists as to the

  appropriate elements of a prima facie case of discriminatory demotion asserted under Section

  1983. Ellis cites Jones v. Denver Post Corp., 203 F.3d 748, 753 (10th Cir. 2000) (citations omitted),

  abrogated on other grounds by Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 (2002),

  in which the Tenth Circuit declared that “[t]o establish a prima facie case of discriminatory

  demotion, [a] plaintiff must show (1) that he was within a protected group, (2) adversely affected

  by defendant's employment decision, (3) qualified for the position at issue, and (4) that the job

  from which he was demoted was not eliminated.” While the suit in Jones was brought under Title

  VII, as this court noted in its prior order, the standard for liability for employment discrimination

  is the same under Title VII and Section 1983. See Drake v. City of Fort Collins, 927 F.2d 1156,

  1162 (10th Cir. 1991); see also Randle v. City of Aurora, 69 F.3d 441, 450 (10th Cir. 1995) (“[T]he

  City can be held liable for any impermissible employment decisions under §§ 1981 and 1983




                                                    14
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1135 Page 15 of 18




  pursuant to the McDonnell Douglas framework originally developed to determine the existence of

  intentional discrimination in violation of Title VII.” (citations omitted)). 4

          The City, on the other hand, cites the Tenth Circuit’s decision in Morman for the proposition

  that to successfully allege a prima facie case of discriminatory demotion under Section 1983, Ellis

  is required to allege that she was treated differently from similarly situated employees. In Morman,

  the plaintiff was an orthopedic surgeon who brought a Section 1983 Equal Protection claim against

  her employer, a public hospital. 632 F. App’x. at 928. She alleged that it “discriminated against her

  based on her gender by providing better facilities, compensation, assistance, equipment, and

  advertising to its three male orthopedic surgeons.” Id. In considering her employer’s motion to

  dismiss, the Tenth Circuit stated:

                   [W]e need not decide the specific elements [the plaintiff] would
                   need to prove to succeed at trial. Under any standard, to prevail on
                   an equal-protection claim, she would need to show that she was
                   treated differently than similarly situated employees . . . . Thus, to
                   survive the motion to dismiss, Dr. Morman needed to plead a
                   plausible claim that she was similarly situated to the male orthopedic
                   surgeons. That she has failed to do.”

  Id. at 934–35.

          These cases create some doubt as to whether a plaintiff asserting employment

  discrimination under Section 1983 must allege that she was treated differently from similarly

  situated employees. In other words, the issue presented here is whether courts evaluating Section

  1983 employment discrimination cases may simply borrow the Title VII prima facie standard, or




  4
    The Randle court applied a standard nearly identical to the one employed by the Court in Jones
  in a failure-to-promote case brought under Section 1983. See Randle, 69 F.3d at 451 n.13.
  Importantly, it did not require the plaintiff to show that she was treated differently from similarly
  situated employees.
                                                    15
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1136 Page 16 of 18




  whether they impose an additional requirement of disparate treatment. On the one hand, the Randle

  court did not impose this additional requirement; it simply borrowed the Title VII standard. 69

  F.3d at 451 n.13. On the other hand, the Morman court did require an allegation of disparate

  treatment. 632 F. App’x. at 934–35.

         For the following reasons, the court concludes that an allegation of disparate treatment is

  not required for a plaintiff to state a plausible claim for discriminatory demotion under Section

  1983. While such a requirement has some intuitive appeal—a violation of the “Equal Protection”

  clause implies some unequal or differential treatment—the Tenth Circuit, as explained above, has

  long applied the McDonnell Douglas standard, borrowed from the Title VII context, to

  employment discrimination cases asserted under Section 1983. See, e.g. Drake, 927 F.2d at 1162;

  Randle, 69 F.3d at 451 n.13. This standard, as enumerated in Jones, does not require a specific

  showing, or in this case, allegation, that the plaintiff was treated differently from similarly situated

  employees. 203 F.3d at 753. Morman did not purport to overrule or alter this Tenth Circuit

  precedent. Furthermore, as an unpublished decision, Morman is nonbinding on this court; the

  decisions in Randle, Drake, and Jones are published and do bind the court. Thus, the court will

  look to the first step of the prima facie discriminatory demotion framework articulated in Jones to
                                                                     5
  determine whether Ellis has stated a plausible claim for relief.



  5
    Ellis also argues that this court erred when it previously observed that Ellis’s demotion is more
  properly characterized as a Title VII retaliation claim than as a Section 1983 discrimination claim.
  While the court did not explicitly dismiss Ellis’s Section 1983 claim for discriminatory demotion
  on the grounds that it could only be asserted under Title VII, it includes this footnote to clarify this
  aspect of its prior order. The court made this observation—that her demotion supported a
  retaliation rather than discrimination claim—based on the close temporal proximity between
  Ellis’s report of discrimination to Mayor Biskupski, on March 30, 2016, and then to the City’s
  H.R. director, Julio Garcia, on April 8, 2016, and her demotion, which occurred on May 3, 2016.
  While it is true that Ellis may ultimately recover under a Title VII retaliation theory rather than
                                                    16
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1137 Page 17 of 18




  II.    Ellis’s Allegations

         Here, Ellis has included sufficient factual allegations in her Complaint to state a plausible

  prima facie case of discriminatory demotion. First, she is a woman and is therefore within a

  protected group. Second, she alleges that she was adversely affected by the demotion because she

  lost rank and her pay was reduced. See ECF No. 54 at ¶131. Third, she alleges that she was

  qualified for the position from which she was demoted because she had held the position for seven

  years, had obtained postgraduate education, and had an exemplary employment record, including

  having won various awards. See id. at ¶¶ 20–26. Finally, it can be reasonably inferred from the

  Complaint that the City did not eliminate the position after Ellis was demoted from it. This is

  because Ellis alleges that the city improperly failed to reinstate her to her former position even

  after the Civil Service Commission overturned her demotion. See id. at ¶¶ 176–178. Accordingly,

  the court reinstates Ellis’s Section 1983 claim for discriminatory demotion.

  III.   Ellis’s Motion for Partial Summary Judgment

         At the same time she filed the present motion to reconsider, Ellis also filed a Motion for

  Partial Summary Judgment, moving for summary judgment only as to her Section 1983




  under a Section 1983 discrimination theory, at this stage, the same factual allegations may give
  rise to claims under both Section 1983 and Title VII. See Notari v. Denver Water Dept., 971 F.2d
  585, 587 (10th Cir. 1992) (“[T]he basis for a § 1983 claim is ‘independent’ from Title VII when it
  rests on substantive rights provisions outside Title VII—that is, when it rests on a constitutional
  right or a federal statutory right other than those created by Title VII. We emphasize that the basis
  of a § 1983 claim may be independent of Title VII even if the claims arise from the same factual
  allegations and even if the conduct alleged in the § 1983 claim also violates Title VII.” (citation
  omitted)); Arnett v. Davis Cty. Sch. Dist., 1993 WL 434053, at *2–4 (D. Utah April 5, 1993)
  (allowing Title VII retaliation claim and Section 1983 discrimination claim to proceed based on
  same factual allegations). Thus, the court clarifies that even if the demotion ultimately turns out to
  support a Title VII retaliation claim, that fact would not warrant dismissal of Ellis’s Section 1983
  claim for discriminatory demotion at this stage.
                                                   17
Case 2:17-cv-00245-JNP-JCB Document 118 Filed 08/10/21 PageID.1138 Page 18 of 18




  discriminatory demotion claim. Because the claim had been dismissed and not yet reinstated, the

  court struck the Motion as having been prematurely filed. See ECF No. 116. Because the court has

  reinstated Ellis’s claim, Ellis may now re-file her Motion for Partial Summary Judgment.

                                  CONCLUSION AND ORDER

         For the foregoing reasons, Ellis’s Motion to Reconsider is GRANTED. The court

  REINSTATES her Fourth Cause of Action as it relates to her May 2016 demotion.




                DATED August 10, 2021.

                                              BY THE COURT



                                              ______________________________
                                              Jill N. Parrish
                                              United States District Court Judge




                                                18
